Order entered December 22, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00523-CR

                       CRISTAL PAULLETT RICHARDSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F13-00479-X

                                            ORDER
           The Court ORDERS court reporter Jan Cherie Williams to file, within FIFTEEN DAYS

of the date of this order, a supplemental record containing State’s Exhibit nos. 3 and 160.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Jan

Cherie Williams, official court reporter, Criminal District Court No. 6, and to counsel for all

parties.

                                                       /s/   ADA BROWN
                                                             JUSTICE